caselb:19-0v-02356-JLS-KES Document 28 Filed 08/06/20 Page 1of1 Page ID #:193

0 mA ND Nn FF WW NY KF

NM bho WN Nb HN HN KN NY NO HF KF KH HF Hr Rr OO EES OS
on Nn On FP WwW NY KF CO UO WnaAYnY Dn ff WY NY KF OC

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

HYPERTEXT TECHNOLOGIES,

Plaintiff,

VS.

GOOGLE LLC and DOES 1-10,
inclusive,

Defendants.

 

 

Case No. 8:19-CV-02356-JLS-KES

ORDER GRANTING JOINT
STIPULATION TO DISMISS
ENTIRE ACTION WITH
PREJUDICE

Judge: Hon. Josephine L. Staton

The Court, having considered the Joint Stipulation to Dismiss Entire Action

with Prejudice entered into by and between Plaintiff Hypertext Technologies, LLC

and Defendant Google LLC, and the parties’ joint statement that Hypertext

Technologies, LLC and Google LLC are the only parties to have made an

appearance in this matter, and for good cause being shown,

IT IS HEREBY ORDERED that this entire action is dismissed with prejudice,
pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each side to bear

its own costs and attorneys’ fees.

IT IS SO ORDERED.
DATED: August 06, 2020

ORDER GRANTING STIPULATION TO DISMISS ENTIRE
ACTION WITH PREJUDICE

bl

United States District Judge

8:19-CV-02356-JLS-KES

 

 

 

 
